Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 6/25/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020, 10/7/2020, 12/15/2020 considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Fujii  Shunpei (JP2007-227433).
With respect to claim 1,  Shunpei’433 teaches  semiconductor light-emitting device”3”, comprising: a semiconductor light-emitting element”3” that emits ultraviolet light; a package substrate “2”mounting the semiconductor light-emitting element; a sealing resin”5” that seals the semiconductor Please refer in its entirety of English translation provided by applicant by Shunpei

With respect to claim 3, Shunpei ’433 inherently teaches the semiconductor light-emitting device, wherein the coat film has a thickness of not more than 25 .mu. m. Note inherency was used because the film itself is thin film which is well within the claimed limit of less than 25.mu.m.
With respect to claim 4,  Shunpei ‘433 do not teach  the semiconductor light-emitting device, 

wherein a surface of the coat thin film”4” on the sealing resin”5” side is formed in a curved shape(see 

fig. 1 thin film 4 for  curved shape). 

With respect to claim 6, Shunpei ‘433 the semiconductor light-emitting device according to claim 1, wherein the coat film comprises a glass film comprising SiO.sub.2 as a main component or comprises amorphous SiO.sub.2.(see para 0026 in English translation of applied reference by Shunpei)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Fujii  Shunpei (JP2007-227433).
With respect to claim 5, Shunpei ‘433 do not teach the semiconductor light-emitting device, wherein the transmittance of the ultraviolet light through the coat film is not less than 90%, and the transmittance of the ultraviolet light through the sealing resin is not less than 80%.  However Shunpei teach silicon oxide thin film “4” and resin film “5”, which are similar to materials used instant invention(see para 0018 in English translation of applied reference). Note  Shunpei’433  teach incorporating metal in silicon oxide by sol-gel along with filler in effort to reduce the difference in refractive between  thin film “4” and resin film “5”  to increase the light transmission from ultraviolet light emitting device “3”( see  para 0018 in English translation of applied reference by Shunpei). It would have been obvious to modify the composition of silicon oxide to vary the refractive index of glass to be close to refractive index of resin till maximum transmittance by emitted light emitting device through silicon oxide thin film and resin. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See under Routine optimization MPEP2144.05, II, A
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816